Citation Nr: 1310227	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a left inguinal hernia.

2. Entitlement to service connection for residuals of a neck and right shoulder injury with pain and numbness to the right arm.

3. Entitlement to service connection for a skin disorder, to include pityrosporum folliculitis.

4. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003.

5. Entitlement to increased ratings for the service-connected left knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to August 1969. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2007 rating decisions issued by the RO. 

In the February 2005 rating decision, the RO denied entitlement to a rating in excess of 10 percent for the service-connected left knee disability, denied service connection for the claimed left inguinal hernia and for a neck and right shoulder injury, and denied the Veteran's petition to reopen the previously denied claim of service connection for the skin disorder. 

In the September 2007 rating decision, the RO denied entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003.

In a March 2011 decision, the Board assigned an increased rating of 20 percent for the service-connected left knee disability and remanded the other issues on appeal for further development of the record. 

The Veteran appealed the decision regarding an increased rating for the service-connected left knee disability to the United States Court of Appeals for Veterans Claim (Court).  

In November 2011, the Court granted a Joint Motion for Remand (JMR) to vacate the March 2011 decision of the Board as to the denial of a rating in excess of 20 percent.   

In July 2012, the Board remanded this issue on appeal for further development of the record, specifically, a more contemporaneous VA examination to evaluate the severity of the service-connected left knee disability. 

In the interim, some of the development requested in March 2011 pertaining to the other issues on appeal was completed and the issues on appeal have been returned to the Board for the purpose of appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. As to the claims herein decided, review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to these issues on appeal herein decided.  

The issues of service connection for claimed left inguinal hernia and skin disorder and entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003 are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran reports sustaining a neck and right shoulder injury in March 1969 incident to his combat service in the Republic of Vietnam.  

2. The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to pain due to chronic neck or right shoulder disorder beginning in service.  

3. The currently demonstrated degenerative disc and joint disease of the cervical spine with right radiculitis is not shown to be due to an injury or other event or incident of the Veteran's active service.

4. The Veteran is not shown to have a chronic right shoulder disorder that can be causally linked to an injury or other event or incident of his active service.  

5. The service-connected left knee disability is shown to be manifested by the residuals of a medial meniscectomy and moderate degenerative joint changes and productive of a functional loss consistent with flexion restricted to less than 15 degrees; the disability is not productive of any limitation of extension; neither ankylosis nor instability or recurrent subluxation is demonstrated. 


CONCLUSION OF LAW

1. The Veteran does not have a neck or right shoulder disability due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2. The criteria for the assignment of an increased rating in excess of 30 percent on the basis of limitation of flexion or 20 percent on the basis of medial meniscectomy residuals for the service-connected left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2011). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2004, February 2007 and June 2007 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The February and June 2007 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

However, the notice letters did not contain an explanation of the general rating criteria relevant to his knee disability. A February 2006 Statement of the Case (SOC) and a May 2006 Supplemental Statement of the Case (SSOC) set forth applicable criteria for higher ratings for the left knee disability. Most recently, a September 2012 rating decision and January 2013 SSOC reflect readjudication of the claims herein decided. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

The Veteran asserts that his neck and right shoulder disorder (with pain and numbness to the right arm) are the result of an injury in service. 

Specifically, the Veteran reports suffering a neck and right shoulder injury in March 1969 when an ammunition depot was bombed in the Republic of Vietnam. After the incident, while the Veteran was walking away from the area, he reports falling down a hill and injuring his shoulder. He reports being treated by a medic and sent back to duty.

The service treatment records contain no complaints or findings referable to a neck/right shoulder disorder. 

In fact, the service treatment records show that the Veteran was seen in March 1969 for medical attention when he reported being thrown forward striking his lower abdomen and upper thigh when an "ammo dump" was hit during the previous evening. The impression at that time was that of soft tissue bruise.  

The service treatment records show that the Veteran underwent an appendectomy for acute appendicitis in June 1969.  

At the time of the service separation examination in August 1969, the Veteran's spine and upper extremities were reported to have been normal.  The Veteran reported having eye trouble; stomach, liver or intestinal trouble; appendicitis; and nervous trouble of any sort at that time, but denied having or ever having a "painful or 'trick' shoulder or elbow" or "recurrent back pain."    

Significantly, the Board notes that the Veteran was a light weapons infantryman in service and received a Combat Infantry Badge (CIB) for his recognized combat status.

In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Hence, the Veteran's assertions of injuring his neck and/or right shoulder in the aftermath of the bombing of an ammunitions depot are deemed to be credible and found to be consistent with the conditions of his service.

The Veteran is also shown to have undergone right knee surgery at VA in December 1971.  

At a VA examination in October 1973, the Veteran complained of having trouble with his left knee.  The diagnosis was that of residuals of a left knee injury, medical meniscectomy.  

Subsequent to service, the Veteran's complaints of a neck/right shoulder disorder are well documented. In a February 1999 VA treatment record, the Veteran's complaint of pain on movement in the right shoulder and right arm were noted. The impression was that of right shoulder pain, and there is notation to follow up with the rheumatology clinic.  The assessment at that time was that of scapulohumeral periarthritis.  The x-ray studies performed in February 1999 showed that the right shoulder had no significant bone, joint or soft tissue abnormality.  

An April 1999 VA treatment record documented that the Veteran had "right shoulder pain x 20 years old." 

A March 2003 VA treatment record reflects the Veteran's report of right arm pain/weakness with onset in 1969-1970 during his service in Vietnam when he fell and injured his right arm. Since that time, he experienced intermittent pain, especially with lifting heavy objects. He did not experience numbness, but did have a weak grip and dropped objects from the right hand. He denied having neck pain or suffering neck injury.

The X-ray study of the spine showed narrowing of the intervertebral disc spaces at C5-6 and C6-7 and hypertrophic spurs at C5-C7 (minimal hypertrophic spur formation at the C6-7 level). Neural foramina appeared intact and there was no evidence of acute fracture or dislocation. The impression was that of degenerative changed from C5-C7 as described.

In connection with VA outpatient treatment in August 2004, it was concluded that the Veteran had "no evidence of right shoulder rotator cuff pathology or carpal tunnel pathology."  

In connection with a VA outpatient treatment record in December 2004, it was noted that a July 2004 MRI had shown multiple small disc herniations left of the midline that would explain his right-sided manifestations.  He was noted to have moderate bilateral foraminal narrowing. 

In an April 2005 statement, a VA registered nurse (RN) stated that the Veteran had cervical spondylosis with radiculopathy. The RN noted that the disorder caused nerve compression that produced pain shooting down into shoulder and arms and decreased muscle strength.

Pursuant to the March 2011 remand, the Veteran was afforded a VA examination in June 2011 to evaluate the etiology of his claimed neck/right shoulder disorder. The examiner recorded the Veteran's report of in-service injury.

The VA orthopedist noted that the Veteran had persistent neck pain that was gradually becoming worse, noting that he had degenerative disc disease documented in 2003. He also noted that the Veteran experienced radicular pain that went into the right shoulder and right arm. However, no separate shoulder and arm injury was noted.

On examination, the final diagnosis was that of degenerative disc disease of the cervical spine with right radiculitis. The orthopedist concluded, based on his review of the record and an examination of the Veteran, that it was less likely than not that the cervical spine disorder with right radiculitis was related to service. He explained that the cervical spine disorder with right radiculitis was more likely a natural age-related progression.

In an addendum to the June 2011 examination report, the orthopedist explained that the Veteran did not have a separate right shoulder disorder. Rather, it was referred pain from his neck that went into right radicular pain in the shoulder, arm and hand.

In this case, the evidentiary record when viewed in its entirety does not serve to link the onset of any degenerative disc or joint disease of the cervical spine with right radiculitis (claimed residuals of a neck and right shoulder injury with pain and numbness to the right arm) to any event or incident of the Veteran's period of active service, including that under combat conditions in the Republic of Vietnam. 

Significantly, the Veteran has not presented any competent medical evidence or opinion to support his lays statements that the current degenerative disc and joint disease of the cervical spine with right radiculitis or any separate and distinct right shoulder or arm disability are causally related to the identified episode of injury in March 1969 or another event or incident of his active service.  The Veteran in this regard is not shown to have any medical training or experience.  

As noted, in the June 2011 VA examination reports, after considering the Veteran's history and lay statements, the orthopedist opined that the degenerative disease of the cervical spine with right radiculitis was less likely than not related to service, explaining that it was more likely a natural age related progression. 

Neither the Veteran nor his representative has identified or alluded to any medical evidence or opinion to refute that provided by the VA examiner (which was based on a review of the medical records, taking of the Veteran's history and performing of an examination).  As such, the Board finds the VA medical opinion to be of significant probative value.     

The only evidence of record supporting the Veteran's claim are his various lay assertions. Although the Veteran is competent to provide evidence of visible symptoms (and as noted above, the Board finds his report credible and consistent with circumstances of his service), he is not competent to provide evidence that requires medical knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

However, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a neck or shoulder disorder since his period of active service.  

To the extent that the Veteran is found to have presented statements that serve to show that he suffered some form of neck and/or right shoulder injury, he is not shown to have manifested a chronic disease of the neck or right shoulder in service or for many years thereafter.    

Moreover, his current lay assertions of having experienced pain or other manifestations involving the neck or right shoulder since service are found to be inconsistent with earlier and more credible information provided by him at the time of his separation from service when he expressly denied having or having had pain related to the shoulder or elbow or recurrent pain involving the back. 

Thus, the Veteran's current lay assertions are found to be of reduced probative worth for the purpose of linking the onset any current neck or right shoulder disability to an injury or other event or incident of his period of active service.  

The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability also is a factor that tends to weigh against the claim of service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Accordingly, on this record, the Board finds that the claim of service connection for a neck and right shoulder injury with pain and numbness to the right arm must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Historically, the RO evaluated the service-connected left knee disability under DC 5259, the criteria for evaluating cartilage, semilunar, removal of, symptomatic. A 10 percent rating is the maximum rating assignable under DC 5259. 

In a September 2012 rating decision, the RO assigned an additional, separate 30 percent rating for the Veteran's left knee disability under DC 5260, the criteria for evaluating limitation of flexion. The normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. A 30 percent rating is the maximum rating assignable under DC 5260. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Factual Background and Analysis 

As noted, the service-connected left knee disability was historically rated under DC 5259. In the February 2005 rating decision, the RO denied a rating in excess of 10 percent under DC 5259 for the left knee disability. 

In the March 2011 decision, the Board observed that 10 percent was the maximum schedular rating assignable under DC 5259 and noted that to assign a higher schedular rating, it must consider rating the service-connected left knee disability alternatively under other applicable codes.  

Accordingly, after factoring in the Veteran's complaints of pain, fatigability and other difficulties associated with repetitive use, the Board found that the Veteran's service-connected left knee disability picture more closely resembles the criteria for a 20 percent rating based on a functional loss due to pain with flexion restricted to 30 degrees under DC 5260.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca, supra. The Board denied entitlement to a rating in excess of 20 percent.

In effectuating the Board's March 2011 decision, the RO assigned the 20 percent rating under DC 5259.

The Veteran appealed the denial of a rating in excess of 20 percent to the Court. In granting the parties JMR, the Court found that the May 2007 VA report of VA examination upon which the Board relied in reaching its decision was inadequate. Therefore, the Board was directed to remand this claim for an adequate VA examination. 

The Board remanded the claim for increase for further development, specifically a new VA examination in July 2012. In August 2012, the Veteran underwent VA examination.

Thereafter, in a September 2012 rating decision, the RO assigned an increased, separate 30 percent rating for the Veteran's left knee disability under DC 5260, effective beginning on June 14, 2004. The RO did not disturb the other 20 percent rating already in effect for his left knee disability. 

Thus, as of June 14, 2004, the date the Veteran's claim for increased rating was received at the RO, the Veteran is in receipt of a 20 percent rating for the service-connected post operative residuals of a medial meniscectomy of the left knee under DC 5259 and now a separate 30 percent rating based on limitation of flexion of the left knee under DC 5260. 

On January 2005 VA examination, the Veteran reported having increasing left knee pain over the past couple of years. He experienced some pain, stiffness, swelling and fatigability. He could only be on his left leg for up to a half hour at a time. Repetitive use, weather changes, and going up or down stairs bothered it. There was no subluxation. He wore a brace at times, but there was no need for a cane. He could perform normal daily activities and walked with a slight limp on the left. 

The Veteran's range of motion was performed from 0 degrees of extension to 60 degrees of flexion. The Veteran overreacted to the knee pain in that he would not let his knee be moved beyond 60 degrees of flexion. No obvious effusion or crepitation was found.  

The motion was repeated with no change secondary to the moderate pain that was there. This occurred with and without resistance. The knee appeared to be stable to medial and lateral and anterior/posterior testing. Repetitive use caused an increase in pain and ache, soreness, tenderness and fatigability, but no change was noted on examination.  

A July 2006 VA treatment record noted subjective complaints of chronic left knee pain that was worse going up or down stairs or with kneeling. His knee was worse in the morning, but improved as the day progressed. He indicated that wearing a brace helped.  

Because the May 2007 VA examination was found to be inadequate and pursuant to a July 2012 Board remand, the Veteran underwent VA examination in August 2012. The Veteran complained of increasing knee pain throughout the years since his period of service. He described the pain as being constant and chronic in nature and always present. He reported that his knee was always swollen and gave out often.

Objectively, the Veteran had full extension of the knee (i.e., there was no limitation of extension). Flexion was limited to 40 degrees (with objective evidence of painful motion beginning at 10 degrees).  He was unable to perform repetitive-use testing with three repetitions. Muscle strength testing showed that he had active movement against some resistance.  Drawer and Lachman tests were normal.  There was no instability or subluxation or dislocation.  

Significantly, the x-ray studies showed moderate degenerative changes in the medial compartment and minimal degenerative change in the patellofemoral articulation.  

In assigning the 30 percent rating the painful motion resulting in additional functional loss was contemplated (in this case, the demonstration of objective evidence of painful motion limiting flexion of the leg beginning at 10 degrees supported the assignment of the increased 30 percent rating). See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca, supra. 

Regardless, in this case, the 30 percent evaluation is the maximum assignable for limitation of flexion of the leg under DC 5260 even when considering all Deluca factors. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Neither ankylosis nor impairment of the tibia and fibula is demonstrated; thus, a higher rating under those diagnostic codes is not warranted. 

As a limitation of extension to a compensable level is not shown, a separate rating based on limitation of extension is not warranted. 

Finally, the Board is aware that separate ratings for limitation of motion and instability may be assigned. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. However, given that instability of the left knee is not demonstrated, a separate rating is not assignable.  

To the extent that the RO increased the Veteran's rating from 10 to 20 percent under the provisions of DC 5259 in the April 2011 rating decision, the Board will not address this matter because a higher rating is not available under these criteria  or provisions that have not already been addressed. 

The determinations are based on application of pertinent provisions of VA's rating schedule. 

Additionally, the Board finds that at no point since the Veteran's claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). 

If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the service-connected left knee disability to the extent that an unusual or exceptional disability picture has not been presented.  

In reaching all these foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for the residuals of a neck and right shoulder injury with pain and numbness to the right arm is denied.

An increased rating for the service-connected left knee disability is denied.


REMAND

As to the claims of service connection for the residuals of left inguinal hernia and compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003, the Board notes that, in the March 2011 decision, the Board remanded these claims to obtain an opinion as to the likely etiology of the left inguinal hernia and to determine if VA failed to exercise the degree of care associated with the May 2003 surgery that would be expected of a reasonable health care provider.  

To the extent that the Veteran had a pending claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003, the RO allowed for the Veteran's private physician to complete a Disability Benefits Questionnaire (DBQ). 

The VA instructions associated with the DBQ clearly stated that the provider "must complete the last section of the DBQ by providing your name, signature and contact information. VA will only accept a DBQ signed by a doctor."

A completed DBQ was returned to the VA without completion of the last section. Further, the DBQ lacks documentation of relevant information that might shed light on the etiology of the claimed inguinal hernia. 

Specifically, Section III: medical history has not completed. It is unclear if the physician traces the onset of the Veteran's hernia back to the time of his period of active service.

In a January 2013 letter, a non-VA physician provided a medical statement regarding the Veteran's hernia condition.  

However, it appears that neither the BDQ form nor the recent letter has been reviewed by the RO.  

As to the claim for service connection for a skin disorder, in the June 2011 Report of VA examination, the examiner concluded that "to state the Veteran's skin condition had its clinical onset during his period of service, [he] would have to resort to pure speculation."

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Id. at 390. 

It must also be clear that the physician has considered "all procurable and assembled data." Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)). Finally, the physician must clearly identify precisely what facts cannot be determined. Id. 

In this case, the VA examiner in June 2011 offered no rationale or supporting explanation for his statement.   
 
 Accordingly, these remaining matters are REMANDED to the RO for the following action:

1. The RO should take appropriate action to contact the Veteran in order to obtain pertinent information referable to any recent treatment received for his claimed inguinal hernia and skin disorders. After he has signed any required releases, copies of any outstanding treatment records should be requested so that they can be associated with the claims folder. All attempts to procure records should be documented in the file. 

If the RO cannot obtain records identified by the Veteran, a notation to that effect should be entered into the record. He and his representative should be notified of the unsuccessful effort, in order to allow him an opportunity to obtain and submit those records for review.

2. After any identified records are associated with the claims file, the RO should take all indicated action to solicit an addendum opinion from the non-VA physician who provided the January 2013 statement in order to determine the nature and likely etiology of the claimed inguinal hernia. 

After reviewing the entire record, the non-VA physician should provide an opinion as to whether it is at least as likely as not that the Veteran developed an inguinal hernia during his period of active service?

3. After any identified records are associated with the claims file, the RO should take all indicated action to forward the Veteran's claims file to the VA physician who conducted the VA examination in June 2011 or a suitable substitute in order to obtain a clarifying opinion.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review. If the physician does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

After reviewing the entire record, the VA physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability had clinical onset during the Veteran's period of active service. 

An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resorting to speculation, the physician then must provide an appropriate explanation for that conclusion (i.e., the physician must clearly identify precisely what facts cannot be determined).

4.  After completing all indicated action, the claims remaining on appeal should be readjudicated in light of all the evidence of record including the evidence received subsequent to the most recent prepared Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


